Dowling, P. J.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York at a term of the Supreme Court of the State of New York, Appellate Division, First Department, on November 11, 1912.
This is one of the disciplinary proceedings growing out of the Ambulance Chasing Investigation. A petition was filed charging the respondent with professional misconduct. He appeared ana answered. The matter was referred to a referee. The learned referee has duly reported and the respondent now moves to confirm the report of the referee.
The misconduct charged against the respondent was, briefly, general solicitation of retainers from persons having claims for *193personal injuries; and, secondly, soliciting retainers in the name of Jacob Pascou, as attorney; instituting actions using the name of Jacob Pascou, as attorney, and impersonating said Jacob Pascou, all without the knowledge, consent or approval of Pascou.
As to the charge of solicitation, either in his own name or in the name of Pascou, the referee found that the petitioners neither sustained nor proved the charges set forth in the petition in relation thereto. As to the charge involving impersonation of Pascou, the referee found there was no proof of this charge. And, with reference to the charge of instituting actions using the name of Jacob Pascou, as attorney, the referee found that the petitioners had not sustained the burden of proof. In his report the referee states: “ At the most, they merely raised suspicions and doubts.”
The referee recommends that the charges against the respondent herein be dismissed. The petitioners offer no objection to the confirmation of the referee’s report. The referee’s report should be confirmed and the proceeding dismissed.
Merrell, Finch, McAvoy and Sherman, JJ., concur.
Proceeding dismissed.